Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the First Office Action on the Merits of US 16/618,226 filed on 11/29/2019 which is a 371 of PCT/EP2018/064531 filed on 06/01/2018 which claims foreign priority for EP 17305647.4 filed on 06/02/2017.
Election/Restrictions
Applicant's election with traverse of invention Group I in the reply filed on 09/07/2022 is acknowledged.  The traversal is on the ground(s) that the applicants argue that Uchida does not disclose a recombinant lentiviral integrative vector. Also, the applicants argue that a vector of Uchida does not meet the limitation of a protein that has a therapeutic effect because Uchida discloses a beta-globin “non-functional fragment of the beta-globin gene and the GFP marker”.  This is not found persuasive because limitations from the specification should not be read into the claims.  As presently written, the claims do not recite an integrative vector.  Also, claim 1 is drawn to a product.  The claim does not recite a therapeutic vector but only recites a protein that has a therapeutic effect, said protein being a beta-globin or variant thereof.  Thus, the claim defines a protein that has a therapeutic effect as being met by a beta-globin or variant thereof.  Uchida discloses a lentiviral vector comprising a gRNA targeting a beta-globin gene and a donor transgene being beta-globin.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 8-11, and 15-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention Group there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09/07/2022.
Claim status
	Claims 1-22 are pending.
	Claims 8-11, and 15-22 are withdrawn.
	Claims 1-7 and 12-14 are under examination.
Information Disclosure Statement
	The IDS statements filed on 07/27/2022 and 11/29/2019 have been considered by the examiner.
Drawings
The drawings are objected to because they contain an “http” hyperlink in Figure 4 which is not permitted in the specification.  Also, some text in Figure 4 is not legible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.

Specific deficiencies and the required response to this Office Action are as follows:  Nucleotide and/or amino acid sequences appearing in the drawings are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for nucleotide and/or amino acid sequences must appear either in the drawings or in the Brief Description of the Drawings.
Required response – Applicant must provide:
Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5-7 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO-2017/059241 to Uchida et al (published April 6, 2017).
Uchida et al is titled “Lentiviral Protein Delivery System For RNA-Guided Genome Editing”.  
Regarding claim 1, Uchida et al disclose a recombinant lentiviral vector comprising in its genome a nucleotide sequence encoding a beta-globin. (For example, see Abstract for Cas9 and guide RNA; para 0041-0042 for human beta-globin; para 0039-0050; claims; figure 14; examples; Ref Sequence No. 35).  
  Further, Uchida et al disclose that the recombinant lentiviral vector comprises a nucleotide sequence encoding a gRNA that comprises a spacer adapted to bind to a target nucleotide sequence, that is a within the coding sequence or within a transcribed non-coding sequence of a beta-globin target gene.  (For example, see Abstract for Cas9 and guide RNA; para 0041-0042 for human beta-globin; para 0039-0050; claims; figure 14; examples; Ref Sequence No. 35).  
Regarding claim 2, Uchida et al disclose that the protein is a human beta-globin or human gamma-globin.  (For example, see Abstract for Cas9 and guide RNA; para 0041-0042 for human beta-globin; para 0039-0050; claims; figure 14; examples; Ref Sequence No. 35).  

Regarding claim 4, Uchida et al disclose that beta-globin gene is human.  (For example, see Abstract for Cas9 and guide RNA; para 0041-0042 for human beta-globin; para 0039-0050; claims; figure 14; examples; Ref Sequence No. 35).  
Regarding claim 5, Uchida et al disclose a composition comprising a recombinant lentiviral vector according to claim 1.  (For example, see Abstract for Cas9 and guide RNA; para 0041-0042 for human beta-globin; para 0039-0050; claims; figure 14; examples; Ref Sequence No. 35).  
Regarding claim 6, Uchida et al disclose a kit comprising:  Page 4 of 9Preliminary Amendment 
Attorney Docket No.: 0177.0165 - a recombinant lentiviral vector according to claim 1; and 
- a catalytically active Cas9 protein.  (For example, see Abstract for Cas9 and guide RNA; para 0041-0042 for human beta-globin; para 0039-0050; claims; figure 14; examples; Ref Sequence No. 35).  
Regarding claim 7, Uchida anticipates claim 1 for reasons provided above.  Note that the phrase “for introducing into a hematopoietic stem/progenitor cell” is intended use language and is generally not afforded patentable weight for purpose of applying prior art.
Regarding claim 12, Uchida et al disclose a kit comprising: 
- a composition according to claim 5; and 
- a catalytically active Cas9 protein.  (For example, see Abstract for Cas9 and guide RNA; para 0041-0042 for human beta-globin; para 0039-0050; claims; figure 14; examples; Ref Sequence No. 35).  
Regarding claim 13, Uchida anticipates the composition according to claim 5 (see above).  Note that the intended use language “for introducing into a hematopoietic stem/progenitor cell (HSPC)” is generally not afforded patentable weight for purpose of applying prior art.
Regarding claim 14, Uchida anticipates the kit according to claim 6 (see above).  Note that the intended use language “for use in introducing into a hematopoietic stem/progenitor cell (HSPC)” is generally not afforded patentable weight for purpose of applying prior art.
Thus, Uchida et al anticipates claims 1, 2, 4-7 and 12-14.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Uchida et al as applied to claim 1, above, in view of WO-2014/043131 to Kohn et al (published March 20, 2014; IDS reference).
Claim 1 is anticipated by Uchida et al for reasons provided above.
Regarding claim 3, Uchida et al differs from claim 3 because although it teaches human beta-globin variants as preferred embodiments of type of therapeutic protein it does not explicitly recite that the human beta globin protein is human beta AS3 globin.
	Kohn et al teaches that lentiviral vectors expressing the human beta AS3 globin variant were well-suited for gene therapy of SCD.  (See claims, figures, examples).
	The level of skill in the art was high before the effective filing date of the presently claimed invention, at the level of a PhD or MD research scientist.
	One of ordinary skill in the art would have been motivated to use a human beta globin protein that is human beta AS3 globin for the rationale of Kohn et al that lentiviral vectors expressing the human beta AS3 globin variant were well-suited for gene therapy of SCD.  (See claims, figures, examples).
	It would have been obvious for one of ordinary skill in the art to use a human beta globin protein that is human beta AS3 globin because Kohn et al suggests using lentiviral vectors expressing the human beta AS3 globin variant for gene therapy of SCD.  (See claims, figures, examples).
	In view of the high skill level in the art before the effective filing date of the presently claimed invention it is considered that one of ordinary skill in the art would have had a reasonable expectation of success to use the human beta AS3 globin as a type of therapeutic human beta-globin in the lentiviral gene therapy CRISPR/Cas9/gRNA gene-editing vector system of Uchida et al to arrive at the presently claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4, 5-7 and 12-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the combination of claims 1-14, 19-22, and 27-28 of copending Application No. 16/618,251 in view of Uchida et al (above). 
The combination of copending claims 1-14, 19-22, and 27-28 recites limitations of instant claims as follows: Copending claim 2 recites a recombinant retroviral vector comprising a gRNA with a spacer adapted to a target nucleotide sequence and a nucleotide sequence encoding a therapeutic protein.  Copending claim 4 specifies the therapeutic protein is a beta-globin.  Copending claim 6 recites that the gRNA target sequence is to beta-globin.  Copending claim 9 recites a kit comprising the vector and a Cas9.  Copending claim 14 recites a stem cell used in a method with the vector and Cas9.
It would have been prima facie obvious to combine the elements of the copending claims to arrive at an embodiment comprising the elements of the instant claims because these copending embodiments are preferred embodiments.  One of ordinary skill in the art would have been motivated to arrive at such embodiment for the rationale of making a successful gene therapy vector.
The combination of copending claims 1-14, 19-22, and 27-28 recites all of the limitations of instant claims except that the instant claim 1 recites a lentiviral vector whereas copending claims recite a retroviral vector (See copending claim 2).  Note that a lentivirus is a subtype of retrovirus.  
Uchida et al discloses a recombinant lentiviral vector comprising in its genome a nucleotide sequence encoding a beta-globin or a gamma-globin (See para 0039-0050; claims; figure 14; examples; Ref Sequence No. 35).  Further, Uchida et al disclose that the recombinant lentiviral vector comprises a nucleotide sequence encoding a gRNA that comprises a spacer adapted to bind to a target nucleotide sequence, that is a within the coding sequence or within a transcribed non-coding sequence of a beta-globin target gene.  (See para 0039-0050; claims; figure 14; examples; Ref Sequence No. 35).  
One of ordinary skill in the art having the Uchida et al reference would have been motivated to use a lentiviral vector as a type of vector to comprise a nucleotide sequence encoding a beta-globin therapeutic protein and a nucleotide sequence encoding a gRNA that comprises a spacer adapted to bind to a target nucleotide sequence, that is a within the coding sequence or within a transcribed non-coding sequence of a beta-globin target gene for the rationale of Uchida et al to modify expression of the therapeutic beta-globin target gene using CRISPR/Cas9 gene-editing technology for potential gene therapy.  It would have been obvious to modify the claimed embodiments of the copending claims to use a lentiviral vector as the type of retroviral vector because Uchida et al show that this type of vector was a successful gene therapy vector.
This is a provisional nonstatutory double patenting rejection.
  
Conclusion
No claims allowed.
Relevant prior art which is not being applied in this office action but which may be applied in a future office action if appropriate:
Uchida et al US2018/0223313 (published 08/09/2018 with priority to PCT/US2016/054759 filed on Sept 30, 2016, now US Patent 11,203,768);
Hoban et al “CRISPR/Cas9-Mediated Correction of the Sickle Mutation in Human CD34+ cells”, Molecular Therapy, Vol., 24, No. 9; 09/01/2016; IDS reference);
Bauer et al US2018/0171297 with priority to May 6, 2016. (Discloses disruption of BCL11A gene.);
Bender et al WO2013/126794 published 08/29/2013; 
Negre et al “Human Gene Therapy” Vol 27, No. 2 published 01/22/2016; and 
The Canver Dissertation; Harvard University, February, 2016.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S HIBBERT whose telephone number is (571)270-3053. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs, II can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 

/CATHERINE S HIBBERT/Primary Examiner, Art Unit 1658